DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first electronic motor and the second electronic motor" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillett (US 20170190335, hereinafter Gillett).
	Regarding claims 1 and 14, Gillett teaches an autonomous electronic bicycle, comprising:
a frame comprising a head tube; 
a fork comprising a steerer tube rotatably coupled to the head tube; 
a front wheel coupled to the fork; 
a rear wheel coupled to the frame (See at least Gillett: Fig. 1A-6A);
a set of handlebars coupled to the fork and configured to change an orientation of the fork in response to movement of the handlebars (See at least Gillett: Fig. 1A-6A);
an electronic drive motor configured to drive one of the front wheel and the rear wheel (See at least Gillett: Fig. 7; Para. 0083);
an electronic steering motor enclosed within the head tube, the electronic steering motor configured to turn the fork responsive to an electronic input (See at least Gillett: Fig. 6A; Para. 0004; Para. 0039; Para. 0086); and
a controller configured to autonomously move the bicycle when the bicycle is configured to operate in an autonomous mode by driving the electronic drive motor and the electronic steering motor (See at least Gillett: Fig. 7; Para. 0032; Para. 0039; Para. 0074).

	Regarding claim 8, Gillett teaches the autonomous electronic bicycle of claim 1. Gillett further teaches:
further comprising a ring encoder configured to measure an angle of the fork relative to the frame (See at least Gillett: Fig. 7; Para. 0102).

	Regarding claims 9 and 20, Gillett teaches the autonomous electronic bicycle of claims 8 and 14. Gillett further teaches:
wherein the ring encoder is mounted to an interior surface of the head tube and measures a rotation of the steerer tube (See at least Gillett: Fig. 7; Para. 0102).

	Regarding claim 13, Gillett teaches the autonomous electronic bicycle of claim 1. Gillett further teaches:
further comprising one or more sensors configured to produce signals representative of an orientation of the autonomous electronic bicycle, and wherein the controller is configured to drive the electronic steering motor based on the produced signals (See at least Gillett: Para. 0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett in view of SUDA et al. (US 20180290684, hereinafter SUDA).
Regarding claims 2 and 15, Gillett teaches the autonomous electronic bicycle of claims 1 and 14. Gillett further teaches:
wherein … of the electronic steering motor is mounted to the head tube and … of the electronic steering motor is mounted to the steerer tube (See at least Gillett: Fig. 4C; Para. 0034).
Yet, Gillett does not explicitly teach:
…a rotor…
…a stator…
However, in the same field of endeavor, SUDA teaches:
…a rotor…
…a stator (See at least SUDA: Fig. 16; Para. 0221)…
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with a rotor and a stator as taught by SUDA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized steering as rotor and stator are basic structure of a motor.

Regarding claims 3 and 16, Gillett in combination with SUDA teaches the autonomous electronic bicycle of claims 2 and 15. 
Although, Gillett in combination with SUDA teaches the rotor and stator of a motor of the autonomous electronic bicycle, Gillett in combination with SUDA does not explicitly teach:
wherein the rotor comprises a set of rotor magnets mounted to an interior surface of the head tube.
However, in the same field of endeavor, SUDA teaches:
wherein the rotor comprises a set of rotor magnets mounted to an interior surface of the head tube (See at least SUDA: Fig. 16; Para. 0221).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with rotor as taught by SUDA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized steering as rotor and stator are basic structure of a motor.

Regarding claims 4 and 17, Gillett in combination with SUDA teaches the autonomous electronic bicycle of claims 2 and 15. 
Although, Gillett in combination with SUDA teaches the rotor and stator of a motor of the autonomous electronic bicycle, Gillett in combination with SUDA does not explicitly teach:
wherein the stator comprises a set of electromagnetic coils mounted to a portion of the steerer tube within the head tube, the set of electromagnetic coils configured such that applying an electric current to the set of electromagnetic coils causes the fork to rotate relative to the frame.
However, in the same field of endeavor, SUDA teaches:
wherein the stator comprises a set of electromagnetic coils mounted to a portion of the steerer tube within the head tube, the set of electromagnetic coils configured such that applying an electric current to the set of electromagnetic coils causes the fork to rotate relative to the frame (See at least SUDA: Fig. 16; Para. 0221).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with rotor as taught by SUDA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized steering as rotor and stator are basic structure of a motor.

Regarding claim 5, Gillett teaches the autonomous electronic bicycle of claim 1. Gillett further teaches:
wherein … of the electronic steering motor is mounted to the head tube and … of the electronic steering motor is mounted to the steerer tube (See at least Gillett: Fig. 4C; Para. 0034).
Yet, Gillett does not explicitly teach:
…a stator…
…a rotor…
However, in the same field of endeavor, SUDA teaches:
…a stator…
…a rotor (See at least SUDA: Fig. 16; Para. 0221)…
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with a rotor and a stator as taught by SUDA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized steering as rotor and stator are basic structure of a motor.

Claims 6, 7, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett in view of Gillett (US 20190250619, hereinafter Gillett619, already of record from third party IDS).
Regarding claims 6 and 18, Gillett teaches the autonomous electronic bicycle of claims 1 and 14. 
Yet, Gillett does not explicitly teach:
wherein the electronic drive motor comprises a front hub motor within a hub of the front wheel, the front hub motor configured to drive the front wheel.
However, in the same field of endeavor, Gillett619 teaches:
wherein the electronic drive motor comprises a front hub motor within a hub of the front wheel, the front hub motor configured to drive the front wheel (See at least Gillett619: Fig. 1; Para. 0051).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with front hub motor as taught by Gillett619 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized propulsion on front wheel.

Regarding claims 7 and 19, Gillett teaches the autonomous electronic bicycle of claims 1 and 14. 
Yet, Gillett does not explicitly teach:
wherein the electronic drive motor comprises a rear hub motor within a hub of the rear wheel, the rear hub motor configured to drive the rear wheel.
However, in the same field of endeavor, Gillett619 teaches:
wherein the electronic drive motor comprises a rear hub motor within a hub of the rear wheel, the rear hub motor configured to drive the rear wheel (See at least Gillett619: Fig. 1; Para. 0051).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with rear hub motor as taught by Gillett619 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide motorized propulsion on rear wheel.

Regarding claim 10, Gillett teaches the autonomous electronic bicycle of claim 1. 
Yet, Gillett does not explicitly teach:
wherein the autonomous electronic bicycle further includes a set of pedals, and wherein the autonomous electronic bicycle does not include a mechanical connection between the pedals and the rear wheel.
However, in the same field of endeavor, Gillett619 teaches:
wherein the autonomous electronic bicycle further includes a set of pedals, and wherein the autonomous electronic bicycle does not include a mechanical connection between the pedals and the rear wheel (See at least Gillett619: Fig. 1; Para. 0029; Para. 0030).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with non-mechanically connected pedals as taught by Gillett619 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide better riding experience.

Regarding claim 11, Gillett teaches the autonomous electronic bicycle of claim 10. Gillett619 further teaches:
wherein the set of pedals, when pedaled by the user, are configured to produce a signal representative of the pedaling by the user (See at least Gillett619: Fig. 1; Para. 0029; Para. 0030).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with non-mechanically connected pedals as taught by Gillett619 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide better riding experience.

Regarding claim 12, Gillett teaches the autonomous electronic bicycle of claim 10. Gillett619 further teaches:
wherein the controller is configured to drive the first electronic motor and the second electronic motor using the produced signal representative of the pedaling by the user (See at least Gillett619: Fig. 1; Para. 0029; Para. 0030).
It would have been obvious to one of ordinary skill in the art to include in the autonomous electronic bicycle of Gillett with non-mechanically connected pedals as taught by Gillett619 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide better riding experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663